DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 11/30/2021.
Claims 1, 3 and 9 have been amended.
Claim 2 has been cancelled.
Claims 10-14 are newly added.
Claims 1 and 3-14 are pending and have been considered below.


Examiner’s Statement of Reasons for Allowance
Claims 1 and 3-14 are considered allowable when reading the claims in light of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claims 1, 9, 10 and 14.
Applicant’s response filed 8/20/2012 with respect to claims 1, 9, 10 and 14 has been fully considered and the arguments are persuasive. Pages 8-10 of the applicant's response are helpful in clarifying the record of the prosecution by clearly distinguishing the differences between the claimed invention and the prior arts.
Applicant's invention is deemed allowable over the cited prior arts as the prior arts fail to teach the following features as specified in independent claim 1:
identify a dependency causing strength by which each function depends on a different function and a caused dependency strength by which each function is depended by a different function, as dependency strengths of one or more functions included in a source code; identify one or more transfer functions that will each move to a different subsystem due to refactoring and identify a dependency strength to be influenced by the refactoring, based on the dependency causing strength and the caused dependency strength that have been identified with respect to the one or more transfer functions”
Similar concepts and features are recited in independent claims 9, 10 and 14 and therefore are allowed for the same reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191